DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the potting compound extends at least partly into an initial region of the second region”.
According to claim 1 , the only characterization of the first region  is  “the first region is provided with an electrically conductive patting compound”.
Hence, any region of the housing, which includes the potting compound, is a part of the first region 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1/a2)  as being anticippated by Wright et al (US 4614398)
With regard to claim 1 ,Wright et al disclose an electrical connector for connecting a
plurality of conductor pairs, wherein the electrical connector has:
plurality of conductor pairs-(28); and metal housing (32) which defines a first region and a second region, and wherein each conductor pair of the plurality of conductor pairs (28)runs through the first region and the second region;
wherein the first region is provided with an electrically conductive patting compound (30).
With regard to claim 2 ,Wright et al disclose that each conductor pair (28) of the plurality of conductor pairs twisted in the first region.
With regard to claim 3 ,Wright et al disclose that each conductor pair of the plurality of conductor pairs at least partly untwisted in the second region .
With regard to claim 4 ,Wright et al disclose that the first region has a cavity  through which the plurality of conductor pairs (28) is guided, wherein the cavity is provided with the potting compound, and wherein at least the plurality of conductor pairs is covered with the potting compound.
With regard to claim 5 ,Wright et al disclose that the potting compound shields the plurality of
conductor pairs (28) from one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Horriuchi et al (US 6,084,295.

  The electro-conductive resin 34 may be, for example, a paste of epoxy resin containing a silver filler of lower viscosity, which is capable of easily shielding the semiconductor chip 10 by a potting method.
It would have been obvious to one having ordinary skill in the art at the time the invention was made utilize the potting compound being  a silver paste, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claim 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the metal borders being configured and arranged to shield the plurality
of conductor pairs from one another (cl. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        				8/13/21